Citation Nr: 0105939	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Whether the veteran is competent for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to December 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the VA Regional 
Office (RO) in Cleveland, Ohio.  The appeal was docketed at 
the Board in 1998.  A hearing was held before the undersigned 
member of the Board in Washington, D.C., in September 2000.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  As a result of service-connected schizophrenia, the 
veteran lacks the mental capacity to contract or to manage 
his own affairs, including the capacity to manage 
disbursement of funds without limitation.

CONCLUSION OF LAW

The veteran is incompetent for VA benefit purposes.  
38 U.S.C.A. § 5107 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.353 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the duty to assist the veteran in the 
development of his claim has been met. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Under the law, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including the 
capacity to manage disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations relative 
to incompetency should be based upon all evidence of record 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency. Id.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353(d).  

The veteran is service-connected for paranoid schizophrenia 
(his lone service-connected disability), which condition has 
been rated as 100 percent disabling from October 1980.  VA 
has found him to be incompetent from March 9, 1998.  He 
asserts that he "believe[s]" that he is "competent to handle 
[his] affairs".  He denies that he is an alcoholic and, while 
he acknowledges that he has "financial problems", he avers 
that they are only "partly" his fault.  In this regard, a 
February 1997 statement from a VA physician reflects that the 
veteran had been shown to be of "poor judgment" relative to 
the use of his finances during periods when he was engaged in 
substance abuse.  Thereafter, the veteran was hospitalized at 
a VA facility in February-March 1997 and April-May 1997, on 
each occasion in response to substance abuse.  At discharge, 
he was considered competent .  He was given irregular 
discharges from both periods of hospitalization.  In December 
1997, the veteran was hospitalized at a VA facility in the 
aftermath of experiencing thoughts to kill the individuals 
with whom he had been living as well as himself.  The veteran 
admitted that he had recently been going on "drinking binges" 
as well as using "pot".  Treatment included medication 
therapy.  At the time of his discharge, his treating 
physician indicated that the veteran's "competence to handle 
funds [was] 


questionable based on his activities while drinking[] and on 
marijuana."  In a December 1997 physician's certificate, the 
treating physician noted that the veteran has shown poor 
judgment with his finances during times of substance abuse 
and has proven to be incompetent with his finances in the 
past.

In February 1998, a statement was submitted by a VA physician 
who indicated that he had evaluated the veteran "for years" 
and most recently in January 1998; the physician indicated 
that the veteran was then impaired by problems including 
schizophrenia and substance abuse and he asserted that others 
had recently taken "advantage of" the veteran by enticing him 
to purchase substances including "drugs" for them.  

In August 1998, the veteran was separately examined by two VA 
physicians.  The reports pertaining to the examinations 
reflect, collectively, that the veteran had a multiple-year 
history of drinking and abuse of other substances including 
cocaine.  The report of one examination reflects that the 
veteran had incurred mortgage indebtedness (related to 
several different properties) that consumed over half of his 
monthly income and there was some indication that he was then 
considering the purchase of another property.  As to the 
veteran's remaining funds after paying his monthly mortgage 
obligations, one VA examiner indicated that the veteran 
"misuse[d]" the balance to purchase substances including 
marijuana.  The same examiner noted the veteran's long 
"history of mismanagement of his" income, adding that the 
veteran's "insight [was] very superficial".  Each of the 
examiners concluded that the veteran was incompetent to 
manage his own affairs.  Factors in such determination 
included the veteran's propensity to spend a great deal of 
his income on alcohol and drugs.  One examiner predicated his 
opinion relative to the veteran's incompetency on the 
consideration that he met "the specific criteria of a person 
who because of his illness, lacks the capacity to control or 
manage his own affairs, including disbursement of funds 
without [proper docu]mentation.  The use 
of his funds for alcohol or marijuana has compounded his life 
enormously and that is another demonstration of his 
incompetent defective judgment."  



An April 1999 statement from a VA physician reflected that 
the veteran had recently (apparently prior to being admitted 
to a VA facility on April 14, 1999, after police had observed 
him "ranting and raging in the street") become noncompliant 
with his medications and that he had "trouble managing his 
finances".  The statement further reflected that when the 
veteran became "manic" he indulged in substances and gave 
"his money away to some of his friends" with whom he 
participated in drug abuse.  

A July 1999 statement from a VA physician reflected that the 
veteran was then "stable on his current [treatment] regimen" 
and that he was competent to then care for himself.  The same 
VA physician, in a December 1999 statement, indicated that 
the veteran had recently become "unstable with his condition" 
and that his compliance with medication was "questionable"; 
he further opined that the veteran was then "not competent" 
to administer his own affairs.  

The veteran presented testimony at a hearing before the Board 
in September 2000.  At the hearing, he was uncooperative, 
unable to answer questions relevantly and unable to 
articulate why he felt he was competent.

As noted above, the veteran "believe[s]" that he is 
"competent to handle [his] affairs" and, while he 
acknowledges that he has "financial problems", he avers that 
they are only "partly" his fault.  However, based on a 
thorough review of the evidence, the Board concludes that the 
evidence demonstrates that the veteran is not competent to 
handle the disbursement of VA funds without limitation.  It 
bears reiteration that, in accordance with the pertinent 
aspect of 38 C.F.R. § 3.353(c) set forth above, 
determinations relative to incompetency should be based upon 
all evidence of record.  As such regulatory consideration 
inheres in the present adjudication, the Board finds it to be 
significant that the above-cited evidence is 
nearly uniform that the veteran is without the requisite 
mental capacity to manage 
his own affairs.  Indeed, although a July 1999 statement from 
a VA physician 


indicated that the veteran was then "stable on his current 
[treatment] regimen" and that he was competent to then care 
for himself, this conclusion was essentially nullified less 
than six months later when the same VA physician, in a 
December 1999 statement, indicated that, owing to factors 
including suspected noncompliance with his medication 
regimen, the veteran was then "not competent" to administer 
his own affairs.  Despite conclusions expressed regarding 
competency during several periods of VA hospitalization, the 
veteran has been found to be incompetent when detailed 
information regarding this has been requested on various 
occasions.  In view, then, of the essentially uncontroverted 
evidence (encompassing a several-year duration) bearing on 
the veteran's inability to manage the disbursement of his VA 
funds, the Board concludes that the evidence clearly and 
convincingly favors a finding that the veteran is mentally 
incompetent for VA benefit purposes.  His hearing testimony 
convincingly supports this conclusion.

In passing, the Board notes that additional evidence has been 
associated with the claims folder but not considered by the 
RO.  This evidence includes a February 2000 report pertaining 
to an "Adult Beneficiary Field Exam".  The field examiner 
encountered the veteran at his rented home on three occasions 
within an approximately two-week duration.  The veteran was 
"uncooperative" on each of the three occasions, and on at 
least one occasion he was largely unintelligible.  The 
veteran was contemplating filing bankruptcy owing to his 
inability to meet his multiple payment obligations.  The 
field examiner was of the opinion that his only option "to 
really help [the veteran was] a guardianship."  He therefore 
appointed a local attorney "as a federal fiduciary" for the 
veteran "pending his appointment as guardian".  Also received 
is a copy of state court letters of guardianship, appointing 
another individual as guardian of the veteran's person and 
estate.  A December 2000 VA Adult Beneficiary Field Exam 
report recommends that a guardian of the veteran's person and 
estate be appointed.  The evidence reviewed by the RO in 
making its determination is compelling that the veteran is 
not competent to manage his VA benefits, and these additional 
items of evidence further support the conclusion of 
incompetency and in no way support the veteran's claim of 
competency.


ORDER

The veteran is incompetent for VA benefit purposes.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

